Exhibit 10.2

 

ARALEZ PHARMACEUTICALS INC.
AMENDMENT TO
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Amendment (this “Amendment”) to the Restricted Stock Unit Award Agreement,
dated as of May 11, 2017 (the “Agreement”), by and between Aralez
Pharmaceuticals Inc. Inc. (the “Company”) and Jason Aryeh (the “Participant”),
is dated as of June 7, 2017.

 

WHEREAS, the Company and the Participant are parties to the Letter Agreement and
the Company’s compensation committee approved the amendments set forth herein on
June 6, 2017; and

 

WHEREAS, the Company and the Participant now desire to amend the Agreement in
order to amend expiration dates and vesting dates applicable to certain Awards
granted pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
that are not defined in this Amendment shall have the meanings ascribed thereto
in the Agreement.

 

2.                                      Amendment to the Agreement. 
Section 2(a) of each Agreement is hereby amended and restated as follows:

 

“The Restricted Stock Units shall vest according to the vesting schedule set
forth on the Summary of Grant (each applicable vesting date, a “Vesting Date”).”

 

3.                                      Ratification and Confirmation.  Except
as specifically amended hereby, the Agreement is hereby ratified and confirmed
in all respects and remains in full force and effect, it being the intention of
the parties hereto that this Amendment and the Agreement be read, construed and
interpreted as one and the same instrument.  In the event of any conflict
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control.

 

4.                                      Affirmations of the Participant.  By the
Participant’s signature below, the Participant represents to and agrees with the
Company that the Participant hereby accepts this Amendment subject to all of the
terms and provisions hereof. The Participant has reviewed this Amendment in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Amendment and fully understands all of the provisions of this
Amendment.

 

5.                                      Confidentiality.  The Participant hereby
agrees to maintain the confidentiality of the Company’s confidential information
and not to disparage the Company.

 

--------------------------------------------------------------------------------


 

6.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New
Jersey, without reference to principles of conflict of laws.

 

7.                                      Headings.  Section headings are for
convenience only and shall not be considered a part of this Amendment.

 

8.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement on
June 7, 2017.

 

 

 

ARALEZ PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

Name:

Adrian Adams

 

Title:

CEO

 

 

 

 

 

 

 

 

/s/ Jason M. Aryeh

 

 

Jason M. Aryeh

 

--------------------------------------------------------------------------------